—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 2000, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment as a branch sales manager without good cause. The record establishes that after a meeting with the employer concerning his poor sales performance, claimant quit his employment because he “felt forced out.” Claimant was, nevertheless, permitted to stay at the company for an additional three weeks and was listed as eligible for rehire. Criti- , cism of an employee’s job performance by a supervisor or receiving a poor performance evaluation does not generally constitute good cause for leaving employment (see, Matter of Prusch [Shenendehowa Cent. School Dist. — Commissioner of Labor], 259 AD2d 877, lv denied 93 NY2d 816; Matter of Bradley [Hudacs], 190 AD2d 949), especially where, as here, continuing work was available (see, Matter of Turner [Commissioner of Labor], 249 AD2d 612). Although claimant asserts that he was fired, this created a credibility issue for the Board to resolve (see, Matter of Bradley [Hudacs], supra, at 949-950). Finally, we find no reason to disturb the Board’s finding that claimant made a willful false statement to obtain unemployment insurance benefits.
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.